—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered June 15, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his motion which was to suppress his statements. The defendant’s claim that his statements were physically coerced is belied by his appearance in his arrest photograph and his appearance and demeanor during his videotaped statement (see, People v Williams, 226 AD2d 750; People v Turner, 200 AD2d 603). The credibility determinations of the hearing court are entitled to great deference, as it saw and heard the witnesses (see, People v Prochilo, 41 NY2d 759; People v Grieco, 262 AD2d 656).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for *393appellate review (see, CPL 470.05 [2]; People v Gonzalez, 55 NY2d 887; People v Bellow, 255 AD2d 450) and, in any event, are without merit. Bracken, J. P., Ritter, Friedmann and Florio, JJ., concur.